NO. 07-06–0393-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                 JANUARY 18, 2007
                          ______________________________

                       RICHARD L. WILLIAMS, JR., APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

              FROM THE 114TH DISTRICT COURT OF SMITH COUNTY;

               NO. 114-2003-03; HONORABLE CYNTHIA KENT, JUDGE
                        _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                       ORDER ON ABATEMENT AND REMAND


       Appellant, Richard L. Williams, Jr., appeals his conviction and sentence for

possession of marijuana. The clerk’s record, which was due no later than November 13,

2006, and the reporter’s record, which was due no later than December 7, 2006, have not

been received. On December 4, this court was notified by the district clerk that appellant

had not paid or made arrangements to pay for the record. On December 8, this court was

notified by the court reporter that appellant had neither submitted a request for preparation

of the record nor had paid or made arrangements to pay for the record. This court sent
letters to appellant’s retained counsel directing him to certify to the clerk of this court, in

writing, whether he had complied with Texas Rules of Appellate Procedure 34.6(b)(1),

35.3(a)(2), and 35.3(b)(2),(3) on or before January 2, 2007.1 As of this date, no response

has been received.


       Because appellant has failed to comply with this court’s directives, we now abate

the appeal and remand the cause to the 114th District Court of Smith County. The judge

of said court is ordered to convene a hearing, after notice to appellant and other parties in

interest, to determine the following matters:


       1.     whether appellant desires to prosecute this appeal;
       2.     if appellant desires to prosecute this appeal, whether appellant is
              indigent;
       3.     whether appellant is entitled to a clerk’s record and reporter’s record,
              without charge to appellant;
       4.     whether appellant is entitled to appointed counsel;
       5.     whether appellant has been denied the effective assistance of
              counsel from the delay encountered in prosecuting this appeal; and
       6.     what orders, if any, should be entered to assure the filing of
              appropriate notices and documentation to dismiss appellant’s appeal,
              if appellant does not desire to prosecute this appeal, or, if appellant
              desires to prosecute this appeal, to assure that the clerk’s and
              reporter’s records will be promptly filed and that the appeal will be
              diligently pursued.


If the court determines that appellant is indigent and has been denied the effective

assistance of counsel, we order it to appoint counsel for appellant.


       1
         For purposes of clarity, we identify the later due date for the certification. However,
we note that appellant’s counsel was directed to file his certification with reference to the
clerk’s record on or before December 28, 2006.

                                                2
      We further order the court to cause a supplemental clerk’s record to be developed.

The supplemental clerk’s record shall include (1) a transcription of the hearing convened

to determine the issues itemized above, (2) findings of fact and conclusions of law

determining the issues itemized above, and (3) all orders made in accordance with this

opinion. We order the court to cause the supplemental clerk’s record to be filed with the

clerk of this court on or before February 19, 2007.


      If the trial court determines that the present attorney for appellant should be

replaced, the court shall cause the clerk of this court to be furnished the name, address,

and State Bar identification number of the newly-appointed attorney as soon as

practicable.




                                                Per Curiam




Do not publish.




                                            3